DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 2/7/2022. Claims 1-29 has been examined and are pending.


Response to Amendment
The amendment filed on 2/7/2022 cancelled no claims.  No claim was previously cancelled. No new claims are added. Claims 1, 2, 5-10. 12-13, 16-19, 21-24, 27-29 have been amended.  Therefore, claims 1-29 are pending and addressed below.                

Applicant’s amendments and arguments filed on 2/7/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-29 under 35U.S.C.101.  


Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 bears an improper status identifier “Original”, however, claim 24 was amended.  Appropriate correction is required.

				Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory. Applicant further argues technical improvement              has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-29) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. 

This judicial exception is not integrated into a practical application because it does not


Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, and “Mathematical Concepts/Relationship”.

Claim 1, Steps 1-7 of 
identifying, …,  agent actions in a server log obtained from at least one of a publisher, an advertiser, or a third party, wherein the agent actions correspond to actions performed by a plurality of agents interacting with content presented on network site, and wherein the agent actions are associated with a set of network parameters; 
accessing, ….,  a set of traffic rules from a data store, wherein each traffic rule of the set of traffic rules correlates with a likelihood that at least one network parameter of each of the agent actions indicates a desired agent action that generates value for the at least one of the publisher, the advertiser, or the third party; 
applying,….,  the set of traffic rules to agent actions to generate non-binary scores for the agent actions;
normalizing, ….,  the non-binary scores into standard range, wherein a first portion of the standard range corresponds to agent actions having a first relative value, a second 
generating based on the normalized non-binary scores and …, an output identifying that a set of agent actions correspond to a fraudulent action, wherein the set of agent actions identify a particular agent of the plurality of agents;
causing, based on the output…., a modification of the network site at a network address associated with the particular agent, such that the content is not displayed to the particular agent; and 
causing, based on the output and…., continuous presentation of the content in the network site at another network address associated with another agent of the plurality of agents, such that the content is displayed to the other agent.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); or interactions between people (including social activities, teaching, and following rules or instructions)., e.g. (wherein each traffic rule of the set of traffic rules correlates with a likelihood that at least one network parameter of each of the agent actions indicates a desired agent action that generates value for the at least one of the publisher, the advertiser, or the third party).



Additionally, step of “normalizing the non-binary scores into standard range, wherein a first portion of the standard range corresponds to agent actions having a first relative value, a second portion of the standard range corresponds to agent actions having a second relative value, and a third portion of the standard range corresponds to agent actions having a third relative value”, are directed to the abstract idea of “Mathematical Relationships/correlation" because math algorithm/operators/formulas must be used in order to normalize the non-binary scores into standard range, and assign relative values into different portions of the standard range.      


Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a computer system, a processor). Other than reciting “by the computer system”, nothing in the claim element precludes the step from practically being performed in the mind or by paper 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Further, step 2, 4, of “accessing…. ”, “generating…an output…”, are considered insignificant extra solution activity because they merely receiving/obtaining data, and presenting/displaying data, thus is/are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical
application, the additional element of using generic computing device/computer components to perform at least one of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1).   
The additional elements mentioned above, do not meaningfully limit the abstract idea because they merely link the use of the abstract idea to a particular technological 


Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a computer system, a processor) are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in generic computing device/ applications. At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1); thus, it is not significantly more than the identified abstract idea.  

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus, are not significantly more than the identified abstract idea.  The use of generic computer to obtain and provide information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05
elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 

Applicant’s specification specifies any general-purpose server/computer readable medium (See Applicant’s Disclosure, [0048] is suitable.  However, the physical elements of a computing system (a computer readable medium) by themselves do not add a meaningful limitation to the abstract idea because they are generic components which perform generic functions and they would be routine in any computing system implementation in online environment.  The courts held that simply adding a "computer-aided” limitation covering an abstract concept, without more, does not sufficiently limit the claim (see Dealertrack Inc. v. Huber (Fed. Cir. 2014)).

The specification specify a general-purpose computer/computer readable medium (See Applicant’s Disclosure, [0048]) as a tool to perform generic computer function or to automate mental tasks, The courts have recognized as well-understood, routine and conventional activities such as “performing repetitive calculations”, “receiving, processing, and storing data", "electronically scanning or extracting data from a physical 

Additionally, the additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).

Applicant’s Specification [0048]) indicate a general-purpose computer/computer readable medium to perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0048], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  



What Applicant is referring to “causing, based on the output…., a modification of the network site at a network address associated with the particular agent, such that the content is not displayed to the particular agent; and 
causing, based on the output and…., continuous presentation of the content in the network site at another network address associated with another agent of the plurality of agents, such that the content is displayed to the other agent”, 
are specified at a high level of generality, without recite any particular configuration/specific/structure how the system controls/automates the identified agent actions impacting the modification/adjusting the network site, and how the system controls/automates the output changing the way of displaying the content in a network address or another.
Thus, it is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. 



Again, the steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claim 2-9 merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond 

Similarly, Independent method claims 10, 19 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as claim 1.  

Dependent claim 11-18, and 20-29, is merely add further details of the abstract steps/elements recited in claims 10, and 19 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 11-18 and 20-29 are also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment

Viewed as a whole, the claims (1-29) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such 

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 10, 19 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Bertman reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Bertman’s teachings to support the rejection moots Applicant's argument with respect to the claims. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claims 2-9, 11-18, and 20, dependent from independent claim 1, 10, and 19 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-29 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claims 1-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent
 claims 46, 60 of U.S. Application 11/567718 (now patent 10,567,255).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claims 1, 10, 19, respectively of the instant application.



 
Allowed Claims submitted on 11/11/2019 in patent Application 11/567718, (now Patent 10,567,255).

Current Application 17/483526 which is a Continuation of patent Application 11/567718, (now Patent 10,567,255)

Claim 46, 60 (Method)
Corresponding to 
Claim 1, 10, 19 (Method)







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The claimed invention (Claims 1-29) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. 

This judicial exception is not integrated into a practical application because it does not
impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, and “Mathematical Concepts/Relationship”.

Claim 1, Steps 1-7 of 
identifying, …,  agent actions in a server log obtained from at least one of a publisher, an advertiser, or a third party, wherein the agent actions correspond to actions performed by a plurality of agents interacting with content presented on network site, and wherein the agent actions are associated with a set of network parameters; 
accessing, ….,  a set of traffic rules from a data store, wherein each traffic rule of the set of traffic rules correlates with a likelihood that at least one network parameter of each of the agent actions indicates a desired agent action that generates value for the at least one of the publisher, the advertiser, or the third party; 
applying,….,  the set of traffic rules to agent actions to generate non-binary scores for the agent actions;

generating based on the normalized non-binary scores and …, an output identifying that a set of agent actions correspond to a fraudulent action, wherein the set of agent actions identify a particular agent of the plurality of agents;
causing, based on the output…., a modification of the network site at a network address associated with the particular agent, such that the content is not displayed to the particular agent; and 
causing, based on the output and…., continuous presentation of the content in the network site at another network address associated with another agent of the plurality of agents, such that the content is displayed to the other agent.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); or interactions between people (including social activities, teaching, and following rules or instructions)., e.g. (wherein each traffic rule of the set of traffic rules correlates with a likelihood that at least one network parameter of each of the agent actions indicates a desired agent action that generates value for the at least one of the publisher, the advertiser, or the third party).

In addition, claim 1, steps 1-7 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas (including an observation, evaluation, judgment, opinion) since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/identify agent actions, can observe/access a set of traffic rules, can observe/evaluate/applying the set of traffic rules to generate scores, can observe/normalize the scores, can create/generate an output, can observe/make changes to display or not to display.                                                   

Additionally, step of “normalizing the non-binary scores into standard range, wherein a first portion of the standard range corresponds to agent actions having a first relative value, a second portion of the standard range corresponds to agent actions having a second relative value, and a third portion of the standard range corresponds to agent actions having a third relative value”, are directed to the abstract idea of “Mathematical Relationships/correlation" because math algorithm/operators/formulas must be used in order to normalize the non-binary scores into standard range, and assign relative values into different portions of the standard range.      


Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a computer system, a processor). Other than reciting “by the computer system”, nothing in the claim 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Further, step 2, 4, of “accessing…. ”, “generating…an output…”, are considered insignificant extra solution activity because they merely receiving/obtaining data, and presenting/displaying data, thus is/are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical
application, the additional element of using generic computing device/computer components to perform at least one of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1).   



Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a computer system, a processor) are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in generic computing device/ applications. At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1); thus, it is not significantly more than the identified abstract idea.  

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus, are not significantly more than the identified abstract idea.  The use of generic computer to obtain and provide information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05
elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 

Applicant’s specification specifies any general-purpose server/computer readable medium (See Applicant’s Disclosure, [0048] is suitable.  However, the physical elements of a computing system (a computer readable medium) by themselves do not add a meaningful limitation to the abstract idea because they are generic components which perform generic functions and they would be routine in any computing system implementation in online environment.  The courts held that simply adding a "computer-aided” limitation covering an abstract concept, without more, does not sufficiently limit the claim (see Dealertrack Inc. v. Huber (Fed. Cir. 2014)).

The specification specify a general-purpose computer/computer readable medium (See Applicant’s Disclosure, [0048]) as a tool to perform generic computer function or to automate mental tasks, The courts have recognized as well-understood, routine and 

Additionally, the additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).

Applicant’s Specification [0048]) indicate a general-purpose computer/computer readable medium to perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0048], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  


What Applicant is referring to “causing, based on the output…., a modification of the network site at a network address associated with the particular agent, such that the content is not displayed to the particular agent; and 
causing, based on the output and…., continuous presentation of the content in the network site at another network address associated with another agent of the plurality of agents, such that the content is displayed to the other agent”, 
are specified at a high level of generality, without recite any particular configuration/specific/structure how the system controls/automates the identified agent actions impacting the modification/adjusting the network site, and how the system controls/automates the output changing the way of displaying the content in a network address or another.
Thus, it is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. 



Again, the steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claim 2-9 merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond 

Similarly, Independent method claims 10, 19 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as claim 1.  

Dependent claim 11-18, and 20-29, is merely add further details of the abstract steps/elements recited in claims 10, and 19 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 11-18 and 20-29 are also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment

Viewed as a whole, the claims (1-29) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3, 5-10, 12-19, 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fishteyn et al. (hereinafter Fishteyn, US 2004/0190448), in view of Bertman et al. (hereinafter Bertman, US 2006/0075494).

As per claim 1, 10, 19, Fishteyn discloses a computer-implemented method comprising:
Identifying, by a computer system comprising one or more hardware processors, agent actions in a server log obtained from at least one of a publisher, an advertiser, or a third party, wherein the agent actions correspond to actions performed by a plurality of agents interacting with content presented on network site, and wherein the agent actions are associated with a set of network parameters ([0047, In addition, traffic quality intermediary 222 has been authorized by traffic consumer 210 to collect this information on its behalf. From the Web user's prospective, the click on the reference on the Web site of traffic producer 212 takes the user directly to the selected Web site of traffic consumer 210 without any noticeable delay, 0050, When a user accesses or clicks on the listing for traffic consumer 210, the user is directed to traffic quality intermediary 222 by way of a hyperlink associated with the listing for traffic consumer 210. As previously noted, this redirection of user traffic to traffic quality intermediary 222 is transparent to the user. In block 18, the user traffic data associated with the user traffic is received, collected and stored at traffic quality intermediary 222, 0055—0056, 0057—0058, 0059—0072]); 
Accessing, by the computer system,  a set of traffic rules from a data store, wherein each traffic rule of the set of traffic rules correlates with a likelihood that at least one network parameter of each of the agent actions indicates a desired agent action that generates value for the at least one of the publisher, the advertiser, or the third party ([0041, 0058—0072, 0062, Metrics about a referring URL including link popularity, average search engine ranking and reported monthly site visits can be used in assessing the value of a referring URL, 0082, 
applying, by the computer system, the set of traffic rules to agent actions to generate non-binary scores for the agent actions ([0080, 0082—0084]); and 
normalizing, by the computer system, the non-binary scores into standard range ([0030, Once the aggregated user traffic data is used in determining the deviations, the deviations are normalized to fit the same standard and the quality ranking is determined based upon the normalized user traffic, 0087, 0090, 0092, 0094—0096]), wherein a first portion of the standard range corresponds to agent actions having a first relative value, a second portion of the standard range corresponds to agent actions having a second relative value, and a third portion of the standard range corresponds to agent actions having a third relative value ([0068, Traffic producers that send traffic containing a large percentage of proxy 

However, Fishteyn does not explicitly disclose, 
generating, based on the normalized non-binary scores and by the computer system, an output identifying that a set of agent actions correspond to a fraudulent action, wherein the set of agent actions identify a particular agent of the plurality of agents; 
causing, based on the output and by the computer system, a modification of the network site at a network address associated with the particular agent, such that the content is not displayed to the particular agent; and 

causing, based on the output and by the computer system, continuous presentation of the content in the network site at another network address associated with another agent of the plurality of agents, such that the content is displayed to the other agent.
(Examiner Note: the underlined portion is simply intended result and thus is non-functional descriptive as it does not alter the step of causing.  The “causing” will be performed regardless of displaying to a particular agent or not or to any agent.   The claim language suggests or makes optional but does not require steps to be performed because it is directed towards data that is being assumed to be presented to the claimed invention. Applicant has neither positively recited any active steps that positively recite the step of how to modify the network site/network address to select other agent nor preventing form presenting the content in a specific way.  As such, the applicant is merely assuming that such data exists and it is possible, but not required, that this type of data is used in associating which is unclear what to be associated.  Therefore, little, if any, patentable weight is given.  See MPEP 2111.04.       Bertman does teach screening the webpage, detecting, controlling and/or removing malware (Fig. 9, [0023 Embodiments of the present invention expand and/
or modify the traditional techniques used to located URLs. In particular, Some embodiments of the present invention search for hidden URLs, 0024, Accordingly, a 
For example, the priority level corresponding to CNN.COM would likely be low because the likelihood of finding malware on a trusted site like CNN.COM is low. On the
other hand, the likelihood of finding malware on a pornography-related site is much higher, so the priority level for the pornography-related URL could be set to a high level. These differing priority levels could, for example, cause the CNN.COM site to be evaluated for malware once a month and the pornography-related site to be evaluated once a week, 0071, If the statistical analysis engine 325 uses a learning filter such as a Bayesian filter, information from each Web page retrieved by the browser 330 can be used to update the filter. The filter could also receive updates from a remote system such as the system 100 shown in FIG. 1, 0087 Zombie shield. The Zombie shield monitors for malware activity that indicates a protected computer is being
used unknowingly to send out spam or email attacks. The Zombie shield generally monitors for the sending of a threshold number of emails in a set period of time. For
example, if ten emails are sent out in a minute, then the user could be notified and user approval required for further emails to go out. Similarly, if the user's address book is
accesses a threshold number of times in a set period, then the user could be notified and any outgoing email blocked until the user gives approval, 0084, The shield compares these embedded links against a list of known ad sites. And if a match is 
normally go to the ad sites is redirected to the local machine. Generally, this replacement causes a broken link and the ad will not appear, 0102, The server then returns the requested Web page to the browser. But before the browser displays the Web page, the content of the Web page is subjected to a statistical analysis such as a Bayesian analysis. (Block 425) This analysis generally returns a score for the Web page, and that score can be used to determine the likelihood that the Web page includes malware. (Block 430) For example, the score for a Web page could be between 1 and 100. If the score is over 50, then the user could be cautioned that malware could possibly exist. And if the score is over 90, then the browser
could warn the user that malware very likely exists in the downloaded page. The browser could also give the user the option to prevent this Web page from fully loading and/or to block the Web page from performing any actions on the user's computer. For example, the user could elect to prevent any scripts on the page from executing or to prevent the Web page from downloading any material or to prevent the Web page from altering the user's computer. And in another embodiment, the browser could be configured to remove and/or block the threatening portions of a Web page and to
display the remaining portions for the user. (Block 435)]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to enhance the traffic quality score calculation method of Fishteyn by including the monitoring and detecting fraudulent condition steps of Bertman, and one of ordinary skill in the art would have recognized that the results of the combination were 


As per claim 2, 13, 22, Fishteyn further discloses, 
wherein application of each traffic rule of the set of traffic rules results in a statistically significant number of agent actions that satisfy the traffic rule ([0068, Traffic producers that send traffic containing a large percentage of proxy usage, however, are generally suspected of fraud since statistically, proxy-based traffic represents a low percentage of all Internet traffic. However some traffic producers such as America Online (AOL.TM.) are entirely proxy-based so user traffic coming from them would be mostly proxy-based. Specific cases such as this must be taken into account when calculating the ranking values]).

As per claim 3, 15, 28, Fishteyn further discloses,
wherein the content comprises an advertisement, and wherein the agent actions represent clicks on the advertisement ([0050, When a user accesses or clicks on the listing for traffic consumer 210, the user is directed to traffic quality intermediary 222 by way of a hyperlink associated with the listing for traffic consumer 210. As previously noted, this redirection of user traffic to traffic quality intermediary 222 is transparent to the user. In block 18, the user traffic data associated with the user traffic is received, collected and stored at traffic quality intermediary 222.0056, 0058, 0059, 0064).

As per claim 5, 24, 27, Fishteyn further discloses,
or the velocity of the agent actions ([0065, 0072, A Click delay that is less than 1 second reflects abnormal human behavior found with click programs. Too long of a delay may mean some other form of non-industry accepted type of traffic, 0076, Table 1, time, 0079, In this example, it is the time period over which the ten thousand entries was collected--7,200,000 milliseconds or two hours. This is another item of calculated/assigned traffic data. The percent of unique user agents is calculated as illustrated in the following example. If in a set of 10 entries there were 5 unique entries, the set exhibits 50% uniqueness]).


As per claim 6, 17, Fishteyn further discloses,
wherein the desired agent action comprises one or more of a payment for a product or service, a download or viewing of media content, an impression, or a click on an advertisement ([0050, When a user accesses or clicks on the listing for traffic consumer 210, the user is directed to traffic quality intermediary 222 by way of a hyperlink associated with the listing for traffic consumer 210. As previously noted, this redirection of user traffic to traffic quality intermediary 222 is transparent to the user. In block 18, the user traffic data associated with the user traffic is received, collected and stored at traffic quality intermediary 222, 0076, Table 1, click).

As per claim 7, 18, 29, Fishteyn further discloses,


As per claim 8, 21, Fishteyn further discloses,
wherein the set of traffic rules comprises a set of environmental rules selected from a global rule set, therein the set of environmental rules are optimized for a network environment in which the plurality of agents are interacting with the content presented on the network site ([0041, 0055-0058, 0059-0072, 0082-0086, 0093-0096]).

As per claim 9, 23, Fishteyn further discloses,
wherein each traffic rule is associated with a correlation coefficient that correlates the traffic rule with a likelihood that the at least one network parameter of each of the agent actions indicates the desired agent action ([0041, The traffic consumer is able to adjust the weighting of the various parameters that make up the individual traffic producer ranking in order to better correlate the quality ranking to more closely reflect the traffic consumer's line of business, 0058, 0093-0096, 0100, For this embodiment, the traffic consumer would provide data regarding how much was spent, when it was spent and similar information to traffic quality intermediary 222. A correlation can be made regarding the amount spent and the number of clicks per time period and the traffic quality ranking]).

As per claim 12, Fishteyn further discloses, further comprising selecting a subset of traffic rules from the set of traffic rules based on a network environment associated with the network site, and evaluating the agent interaction data using the subset of traffic rules ([0055—0056, 0057—0058, 0059—0072]).

As per claim 14, Fishteyn further discloses,
further comprising determining a correlation coefficient of the rule to compute the statistically significant number of agent actions that satisfy the criteria specified by the rule ([0058, 0079, 0084]).

As per claim 16, Fishteyn further discloses, wherein the first network parameter of the set of network parameters includes geographical information associated with the IP address associated with an agent of the plurality of agents ([0065, The IP address of the user allows the system to compare the frequency, geographical location, click patterns including keyword relevancy and other aspects like browser language to determine whether user traffic data collected logically corresponds to the known geographic region of the IP address]).

As per claim 25, Fishteyn further discloses, wherein the interactive content comprises one or more of an advertisement or a keyword, and wherein the agent actions represent clicks on the advertisement or the keyword [(0056, Traffic quality intermediary 222 may also be asked to modify the entire listing of a traffic consumer 210, and not just the 


As per claim 26, Fishteyn further discloses, wherein the agent actions represent clicks on the interactive content ([0050, When a user accesses or clicks on the listing for traffic consumer 210, the user is directed to traffic quality intermediary 222 by way of a hyperlink associated with the listing for traffic consumer 210. As previously noted, this redirection of user traffic to traffic quality intermediary 222 is transparent to the user. In block 18, the user traffic data associated with the user traffic is received, collected and stored at traffic quality intermediary 222, 0076, Table 1, click); and wherein the non-binary scores for the groups of the agent actions are used to assess a relative value of the interactive content ([0068, Traffic producers that send traffic containing a large percentage of proxy usage, however, are generally suspected of fraud since statistically, proxy-based traffic represents a low percentage of all Internet traffic, 0087, 0089, In this normalization table, ranges are set up for the start and ending points of the 


Claims 4, 11, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fishteyn et al. (hereinafter Fishteyn, US 2004/0190448), in view of Bertman et al. (hereinafter Bertman, US 2006/0075494), further in view of Zhou et al. (hereinafter Zhou, US 2007/0129999).

As per claim 4, 11, 20, Fishteyn further discloses,
wherein the first relative value indicates higher value agent actions, the second relative value indicates lower value agent actions, and ([0089, In this normalization table, ranges are set up for the start and ending points of the deviations determined by comparing the collected data against the baseline data. In Normalization Table 4, seven ranges are established. Points are assigned based on where the deviation determined 

However, Fishteyn and Bertman do not explicitly disclose, 
the third relative value indicates fraudulent agents actions.
 and wherein the method further comprises disregarding the agent action during subsequent network-traffic evaluation of the interactive content.

Zhou teaches ([0012, 0036, fraud score is determined by combining results of the different described fraud analyses, each type of analysis given a desired weight; in other words the fraud score may be a linear combination of weights associated with the various fraud detection rules described above. Fraud detection engine 212 determines 326 whether the final fraud score is greater than a final fraud threshold amount. If so, then the transaction is determined to be fraudulent, and the advertising campaign and/or the new account is rejected. If the fraud score is lower than the threshold amount, the transaction is determined to not be fraudulent, and the advertising 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to enhance the traffic quality score calculation method of Fishteyn and Bertman by including the augmenting fraud score steps of Zhou, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rational for this inclusion would enable the advertiser to target and pay for the effectiveness of advertisement.   


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chang (US 2004/0133469), 
Roth (US Patent 6,285,987),
Yomtobian (US 2008/0077561), 
Shapira et al. (US 2005/0256954).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.